COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JOHN D. FERRARA,                                  §               No. 08-22-00076-CV

                                Appellant,         §                  Appeal from the

 v.                                                §                250th District Court

 KIM VICKERS-PUBLIC OFFICIAL                       §              of Travis County, Texas
 OF THE TEXAS COMMISSION ON
 LAW ENFORCEMENT,                                  §             (TC# D-1-GN-22-00205)

                                Appellee.          §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment of dismissal with prejudice. We therefore affirm the judgment of the court

below. We further order that Appellee recover from Appellant and his sureties, if any, see

TEX.R.APP.P. 43.5, on the judgment and all costs, for which let execution issue. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF DECEMBER, 2022.



                                      SANDEE B. MARION, Chief Justice (Ret.)

Before Rodriguez, C.J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.)(Sitting by Assignment)